Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 13, 2018

                                        No. 04-18-00558-CR

                                     Rosalinda Huereca PENA,
                                             Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 6, Bexar County, Texas
                                    Trial Court No. 455468
                        Honorable Wayne A. Christian, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there are no meritorious
issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw to appellant
and explained appellant’s rights to review the record, file a pro se brief, and file a pro se petition
for discretionary review if this court determines the appeal is frivolous. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter advised appellant to
immediately file a motion in this court to review the appellate record, and counsel enclosed a
form motion for this purpose. See id.

      If appellant desires access to the appellate record, she must file her request with this court
by December 27, 2018. We order appellant’s pro se brief is due January 14, 2019.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that a
motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.

       We further order the clerk of this court to serve a copy of this order on appellant, her
counsel, the attorney for the State, and the clerk of the trial court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court